Title: From George Washington to Elijah Churchill, 1 May 1783
From: Washington, George
To: Churchill, Elijah


                  
                      1 May 1783
                  
                  George Washington Esquire General and Commander in Chief of the Forces of the United States of America &c.  &c. &c. To All to whom these presents shall come, sendeth Greeting.
                  Whereas it hath ever been an established maxim in the American Service, that the Road to Glory was open to All, that Honorary Rewards and Distinctions were the greatest Stimuli to virtuous Actions, and that distinguished Merit should not pass unnoticed or unrewarded; and Whereas a Board of Officers whereof Brigadier General Greaton is President, hath been constituted and appointed for the purpose of investigating the several pretensions of the Candidates for the Badge of Military Merit; and said Board having Reported in the Words following, viz.
                  "That Serjeant Elijah Churchill of the 2d Regiment of Light Dragoons, in the several Enterprises against Fort St George and Fort Slongo on Long Island, in their opinion acted a very conspicuous and singularly meritorious past; that at the Head of each Body of Attack, he not only acquitted himself with great gallantry, firmness and address; but that the Surprize in one instance, and the success of the attack in the other, proceeded in a considerable degree from his Conduct and management."
                  Now therefore Know Ye, that the aforesaid Serjeant Elijah Churchill, hath fully and truely deserved, and hath been properly invested with the Honorary Badge of Military Merit, and is authourized & intitled to pass and repass all Guards & Military Posts as fully and amply as any Commissioned Officer whatever; And is Hereby further Recommended to that favorable Notice which a Brave and Faithfull Soldier deserves from his Countrymen.  Given under my hand & Seal at the Head Quarters of the American Army, this first day of May 1783.
                  
               